848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry BOWEN, Petitioner-Appellant,v.William C. SEABOLD, Warden, Luther Luckett CorrectionalComplex, Respondent- Appellee.
No. 87-6300.
United States Court of Appeals, Sixth Circuit.
June 3, 1988.

Before ENGEL, Chief Judge, and DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Martin County, Kentucky jury convicted the petitioner of burglary, rape, kidnapping, and theft.  He received a forty-two year sentence.  He exhausted his state remedies with respect to the issues raised in his petition for habeas relief.


3
The case was referred to a magistrate, who recommended that the petition be denied.  Bowen failed to file objections to the magistrate's report.  The court then entered judgment denying the petition.


4
The general rule is that a petitioner must file objections to the magistrate's report, or the petitioner waives any issues on appeal.   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  This rule has been approved by the Supreme Court.   Thomas v. Arn, 474 U.S. 140, 155 (1985).  Because the petitioner did not file any objections to the magistrate's report in this case, he has waived any issues on appeal.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.